                 Case 2:20-cr-00106-KJM Document 28 Filed 07/26/21 Page 1 of 3


 1 CANDICE L. FIELDS
   Candice Fields Law
 2 520 Capitol Mall, Suite 750
   Sacramento, CA 95814
 3 (916)414-8050
   cfields@candicefieldslaw.com
 4
   Attorneys for Defendant
 5 Arlene Anela Kekoolani

 6
                                  IN THE UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00106-KJM
10                                  Plaintiff,           AMENDED STIPULATION REGARDING
                                                         EXCLUDABLE TIME PERIODS UNDER SPEEDY
11                           v.                          TRIAL ACT; [PROPOSED] FINDINGS AND
                                                         ORDER
12   ARLENE-ANELA KEKO OLANI,
13                                 Defendant.
14

15                                               STIPULATION

16          1.      By previous stipulation and order this matter was set for arraignment on July 26, 2021.

17 The defendant is out of custody on conditions of release, residing in the District of Hawaii. ECF No 5.

18          2.      By this stipulation, the parties now move to vacate the currently set arraignment date, and

19 set an arraignment on August 30, 2021, and to exclude time between July 26, 2021 and August 30, 2021,

20 under Local Code T4.

21          3.      The parties agree and stipulate, and request that the Court find the following:

22                  a)      The United States previously produced written reports and related materials, as

23          well as a voluminous set of audio recordings and other discoverable items to defense counsel.

24                  b)      Counsel for defendant desires additional time to review the discovery, consult

25          with her client, conduct investigation and research related to the charges, and to otherwise

26          prepare for a future trial.

27                  c)      Counsel for defendant believes that failure to grant the above-requested

28          continuance would deny her the reasonable time necessary for effective preparation, taking into


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00106-KJM Document 28 Filed 07/26/21 Page 2 of 3


 1          account the exercise of due diligence.

 2                  d)     The government does not object to the continuance.

 3                  e)     Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of July 26, 2021 to August 30, 2021,

 8          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 9          because it results from a continuance granted by the Court at defendant’s request on the basis of

10          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

11          of the public and the defendant in a speedy trial.

12          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16
      Dated: July 26, 2021                                    PHILLIP A. TALBERT
17                                                            Acting United States Attorney
18
                                                              /s/ JASON HITT
19                                                            JASON HITT
                                                              Assistant United States Attorney
20

21
      Dated: July 26, 2021                                    /s/ CANDICE L. FIELDS
22                                                            CANDICE L. FIELDS
                                                              Counsel for Defendant
23                                                            Arlene Anela Kekoolani
24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00106-KJM Document 28 Filed 07/26/21 Page 3 of 3


 1                              [PROPOSED] FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this ____
                                           26 day of ___________,
                                                      July        _____.
                                                                   2021

 3

 4                                           THE HONORABLE JEREMY D. PETERSON
                                             UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
